Citation Nr: 1722491	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  10-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability, described as degenerative disc disease (DDD), claimed as low back pain.

2.  Entitlement to service connection for neuropathy of the left leg, claimed as left leg and knee pain as secondary to a low back disability.

3.  Entitlement to service connection for a left knee disability, claimed as left leg and knee pain as secondary to a low back disability.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to July 1981.  

These matters come before the Board of Veteran's Appeals (Board) from October 2008 and December 2009 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing in January 2013; the transcript is of record. 

These matters were previously before the Board in February 2013, at which time they were remanded for additional development.  After their return, the Board denied the Veteran's claims in a January 2016 decision.  

The Veteran appealed the January 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 order, the Court granted a Joint Motion to Remand (JMR), vacated the Board's January 2016 decision, and remanded it to the Board for action consistent with the JMR.  

The Veteran's claim of service connection for left leg and knee pain as secondary to his back disability has been developed as a single claim.  However, it is well established in the medical record that he has two separate diagnoses involving the left leg; neuropathy or numbness of the left leg, and left knee patellofemoral chondral change.  See for instance 6/6/2013 VBMS Medical Treatment Record - Non-Government Facility, p. 72.  The Veteran has at times offered contentions pertaining to each disability, and appears to believe that both have developed secondary to his back disability.  Therefore, the Board will consider service connection for each of these diagnoses, and for ease of analysis will do so separately.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's statements and testimony pertaining to an in-service back injury and symptoms are credible, as are lay statements that attest to this injury and to back pain.  

2.  The Veteran has current diagnoses of DDD of the lumbar spine, and radiculopathy of the left lower extremity secondary.  

3.  The most probative medical opinion relates the Veteran's current lumbar spine disability to the injury sustained during active service, and the radiculopathy of the left lower extremity to the lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2016).  

2.  The criteria for service connection for neuropathy of the left leg secondary to degenerative disc disease of the lumbar spine have been met.  38 C.F.R. § 3.310 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 

The Veteran contends that he has developed a chronic back disability due to active service.  He further contends that he has left leg pain as a result of this back disability. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159 (a)(2) (2016).  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Back Disability

The Veteran contends that he injured his back in either 1977 or 1978 at Warren Air Force Base.  He was assigned to the military police, and sustained his injury while wrestling a suspect to the ground to make an arrest.  5/30/2008 VBMS, VA 21-4138 Statement in Support of Claim, p. 1.  Furthermore, the Veteran believes that the nerve damage to his leg and knee is a direct result of his back disability.  6/9/2009 VBMS, Correspondence, p. 1.  

Service treatment records are negative for any complaints or treatment related to the low back.  A February 1980 Report of Medical Examination states that the spine and the lower extremities were normal.  The Veteran checked denied recurrent back pain on a February 1980 Report of Medical History he completed at that time.  2/23/2016 VBMS, STR - Medical, pp. 16-19.  

An October 1980 service treatment record reflects an assessment of back strain; however, his complaints were related to the right shoulder blade and upper back.  2/23/2016 VBMS, STR - Medical, p. 38.  An April 1981 Report of Medical Examination conducted for separation purposes reflects that his 'spine, other musculoskeletal' and 'lower extremities' were clinically evaluated as normal.  On an April 1981 Report of Medical History completed by the Veteran for separation purposes, he checked the 'No' boxes for 'recurrent back pain'.  2/23/2016 VBMS, STR - Medical, pp. 4-8.  

Post service medical records include October 1982 records from a private chiropractor.  The Veteran was seen after he fell onto his back.  These records indicate that the Veteran had slipped and fallen while hunting two days earlier.  The report also includes a remark concerning an August 1982 left lumbar spasm.  3/24/2017 VBMS, Medical Treatment Record - Non-Government Facility, p. 2. 

A private magnetic resonance imaging study (MRI) dated November 2003 was positive for severe degenerative disc disease (DDD) at L4-5 and L5-S1 with a disc herniation extending inferior to the disc to the left lateral recess with impingement upon the descending left L5 nerve root, and disc bulges at L3-4 and L5-S1.  A June 2005 private MRI confirmed the previous findings and also identified a new small herniation at L3-L4.  9/19/2008 VBMS, Medical Treatment Record - Non-Government Facility, pp. 48-50.  

Private treatment records dating from 2005 to 2008 show that the Veteran was followed for low back and left leg pain.  Assessments included low back pain with tingling sensations extending to the thoracic spine and down to the left calf.  A July 2007 diagnosis was lumbar spinal pain with radicular symptoms and known left L4-5 disc herniation.  7/25/2008 VBMS, Medical Treatment Record - Non-Government Facility, p. 7.  

In a pair of May 2008 lay statements, two people who served with the Veteran attested that they recall that the Veteran had back problems during service for which he received medical treatment.  5/30/2008 VBMS, Buddy/Lay Statement #1, p. 1; 5/30/2008 VBMS, Buddy/Lay Statement #2, p. 1.  A February 2013 letter from the Veteran's wife states that she recalls that the Veteran injured his back while breaking up a fight and making an arrest.  Afterwards, he continued to experience back pain, and began to receive treatment for his back from a chiropractor not long after discharge.  2/27/2013 VBMS, Buddy/Lay Statement, p. 1. 

A December 2009 letter from a VA nurse practitioner states she has treated the Veteran since 2007.  The Veteran has herniated discs that have caused permanent neuropathy of both lower extremities, left worse than right.  12/29/2009 VBMS, Third Party Correspondence, p. 1.  

The Veteran was afforded a VA examination of his back and left leg in May 2013.  The claims file was reviewed by the examiner.  The low back problems were said to have begun while making an arrest in service during a bar fight, when he took a suspect down who landed on top of him on the pavement.  After service the Veteran had received treatment in the 1980s from a private doctor and a chiropractor, but those records were over 30 years old and had been destroyed.  Currently, the Veteran complained of a dull ache in his low back which would sometimes flare to severe pain.  He also had painful tingling in his legs and numbness in his calves.  On examination, there was a decrease in lumbar lordosis.  There was no muscle spasm but there was significant tightness of the bilateral lumbar paraspinals.  A review of the November 2003 MRI films recognized significant disc bulging.  A current X-ray study revealed moderate to marked disc space narrowing, with an impression of DDD.  The diagnoses were lumbar DDD and spondylosis, with no evidence of radiculopathy.  The examiner opined that it was less likely than not that the Veteran's current back disability was related to any incident of military service.  The basis for this opinion was the lack of documentation of any low back symptoms in the 1980s and 1990s in spite of doctor visits for other ailments.  The Veteran's statements and the lay statements from his wife and friends were considered, but the examiner believed that if the Veteran had had significant problems with his back following service, he would have complained about it when he was complaining about other conditions.  5/6/2013 VBMS, VA Examination, pp. 1-5.  

The Veteran has submitted a January 2017 private medical opinion in support of his claim.  The examiner notes that he is a Board Certified orthopedic surgeon and that while he did not examine the Veteran, he did interview him and review the records from his claims file.  The examiner's report includes an extensive description of the Veteran's records, including all the records cited in this decision.  The examiner believed that the Veteran currently had chronic mechanical low back syndrome, which was a diagnosis that encompassed DDD.  The examiner concluded that it was at least as likely as not that the Veteran's present thoracolumbar condition was the direct result of the 1978 injury.  The condition had become progressively more disabling over the years.  He further opined that the Veteran's left lower extremity radiculopathy was also secondary to the thoracolumbar injuries sustained in 1978, and had been present since at least 2008 with further indications it had been present since the original injury.  The examiner included medical literature regarding the effects of torsion on the lumbar spine.  He believed the Veteran had sustained a torsion injury of the spine while trying to take down the suspect in 1978, and noted that these injuries can eventually result in a herniated disc such as the Veteran's.  He said that he gave credence to the lay statements and statement of the Veteran's wife regarding his in-service injury and complaints of back pain.  The 1982 post-service injury was noted, but the examiner said that there was no evidence that this resulted in a permanently aggravating injury, and that the low back and left lower extremity radiculopathy were established prior to that injury.  3/24/2017 VBMS, Medical Treatment Record - Non-Government Facility, pp. 1, 25.  

The Board notes that the evidence includes current diagnoses of both DDD of the lumbar spine, and neuropathy of the left leg.  Although the May 2013 VA examiner found that there was no current evidence of radiculopathy on the current examination, previous evidence dating from within the appeal period do include such a diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Furthermore, the January 2017 private opinion includes a diagnosis of radiculopathy to the left lower extremity.  The criterion of a current diagnosis has been met for each disability.  

Furthermore, although the service treatment records are negative for complaints of an injury to the low back and for neuropathy, and although the Veteran denied a history of each of these disabilities in February 1980 and again at discharge, his wife has submitted a statement confirming that the Veteran sustained a back injury during service, and two lay statements have been received which attest to the Veteran's back symptoms during service.  The Board finds that these statements are credible, and that the authors of each statement have not asserted anything that they are not competent to assert.  The criterion of evidence of an injury in service has been met.  

Evidence of a current disability and of an injury in service is insufficient to establish service connection.  There must also be evidence of a nexus between the injury and the current disability.  

In this case, two medical opinions have been received that address the possibility of a nexus.  The May 2013 VA examiner opined that there is no nexus between the Veteran's low back disability and the injury he sustained during service.  However, the rationale of his opinion is based at least in part on a finding that the Veteran's assertions of ongoing back pain were not credible in the absence of any medical records to verify his assertions.  The Board observes that it is not the function of the examiner to assess the Veteran's credibility, and that a medical opinion based solely on the absence of in-service treatment or findings will be deemed inadequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In contrast, the January 2017 private examiner found that there was a nexus between the Veteran's in-service back injury and his current back disability.  He further found that the Veteran's neuropathy of the left leg is due to this back disability.  He based his opinion on an extensive review of the medical record and on the medical literature.  His report accurately describes the evidence, and also treated the Veteran's statements and the lay statements as credible.  The Board finds that these opinions are more probative than the May 2013 VA opinion.  There are no other competent medical opinions of record.  Therefore, entitlement to service connection for DDD of the lumbar spine and neuropathy of the left leg due to DDD of the lumbar spine is established.  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for neuropathy of the left leg due to degenerative disc disease of the lumbar spine is granted. 


REMAND

The Veteran contends that he has developed a disability of the left knee secondary to his service connected low back disability.  

In August 2016, a JMR found that the May 2013 VA medical opinions were inadequate.  The opinion that the Veteran's left knee disability was not related to service was based on the assumption that the low back disability was not related to active service.  Furthermore, it did not address the possibility of direct service connection.  The January 2017 private medical opinion did not address the left knee disability.  

The Board observes that there are several references in the private treatment record to a 1969 football injury to the left knee, which would have been several years prior to entering service.  See, for example 6/6/2013, VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

However, the September 1975 entrance examination found that the Veteran's lower extremities were normal, and a left knee disability was not noted.  2/23/2016 VBMS, STR - Medical, p. 20.  Therefore, the Veteran is presumed to have been in sound condition when he entered service.  38 U.S.C.A. § 1111 (West 2014). 

Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003. 

Therefore, the Board finds that additional medical opinions are required to determine whether there is clear and unmistakable evidence the Veteran's left knee disability existed prior to service and, if so, there is clear and unmistakable evidence it was not aggravated by service.  The other theories of entitlement must also be addressed. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA orthopedic examination for his left knee disability.  The claims folder and electronic record must be provided to the examiner for use in the study of this case, and the examination report must state that they have been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, the examiner should provide the following opinions:

a) Note that a left knee disability was not shown on the September 1975 entrance examination.  Is there clear and unmistakable (undebatable) evidence that the Veteran's current left knee disability existed upon entry into active service?

b) If the answer to (a) is yes, then is there clear and unmistakable evidence that the pre-existing left knee disability was NOT aggravated (increased in severity beyond natural progression) during active service? 

c) If the answer to (a) is no, then is it as likely as not that the Veteran's left knee disability was incurred in or as the result of active service? 

d) If the left knee disability did not exist prior to service, and was not incurred in or as the result of active service, is it as likely as not that the current left knee disability was incurred post service due to the Veteran's service connected low back disability?  If it was not incurred due to the low back disability, is it as likely as not that it was aggravated post-service by the low back disability?  If yes, can a baseline level of disability prior to aggravation be established?  If so, describe that baseline.  

The reasons and bases for all opinion should be provided.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be noted, and any outstanding evidence that might allow the opinion to be expressed should be identified.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


